DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/5/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the hologram of claim 13 and the use of the lighting device as a headlight for a motor vehicle in claim 14 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Objections
Claims 1-14 objected to because of the following informalities:  
The claims recite “a first flexible foil… a second flexible foil”. The term “foil” is defined as “metal in a very thin layer”. The Examiner is unclear if the foil in the disclosure requires metal or not. Additionally an “optical foil” is known in the art as a diffuser sheet. However, the disclosure does not specify that the foil is a diffuser, and further seems to teach against it with the use of a hologram or headlight, see p. 0012-0013. The Examiner has interpreted the limitation to require “a layer”. 
The Examiner notes in the interest of compact prosecution, that attempts to remedy the recitation of “foil” must point to support in the disclosure. Neither of the potential interpretations of the term, i.e. comprising metal or being diffusive, appear to be supported in the disclosure. 
Claim 13 recites “the first foil comprises a hologram or is formed as a hologram, the hologram being a replica hologram of a computer-generated master hologram.” The metes and bounds of the claims are unclear. 
A hologram has a precise definition, being either the structure or the resulting image of a structure that “reproduces a three dimensional image from a pattern of interference produced by a split coherent beam of radiation”, see Merriam-Webster “hologram” definition. The Examiner does not see any structure forming a coherent beam of radiation, without which a hologram cannot be reproduced. The only light source that appears to be supported in the claims is an LED, which is an incoherent light source.
Additionally, there is no detail or illustration of a hologram in the disclosure. The Examiner is unclear the specific structure forming the hologram. The Examiner sees no evidence of a different definition of “hologram”, but suggests clarifying the claim and pointing to support in the disclosure for the production or illumination of the hologram. 
Furthermore the limitation “the hologram being a replica hologram of a computer generated master hologram” has unclear metes and bounds. The master hologram is not a part of the claimed invention, i.e. it is not being explicitly claimed. Furthermore, whether a device is a replica or not has no bearing on patentability. The Examiner has interpreted this limitation to be a “product by process limitation”, i.e. the replicating of a hologram is a process, regardless of claiming this directly via replicating or indirectly as “replicated”. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe , 227 USPQ 964, 966 (Fed. Cir. 1985) MPEP. 2113
Claim 14 recites “the lighting device is a headlight for a motor vehicle”. It is unclear whether the lighting device is part of a headlight, or that the light sources recited are forming a headlight luminance profile. The limitation “headlight” is understood as a term of art that requires “a structure capable of projecting a sufficient luminance profile onto a surface in front of a vehicle”. There is no clear indication of such capabilities in the disclosure and no illustration of the invention in such a manner. The Examiner has interpreted the limitation to require that the lighting device is “part of a headlight for a motor vehicle”. 
Appropriate correction is required.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 11-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yang (U.S. 9,644,813)
Regarding claim 1, Yang teaches a lighting device, in particular a lighting device for a vehicle (flexible device, see col. 11 lines 20-35), comprising 
at least one light source (light emitting unit 130) from which light is emitted during operation of the lighting device, 
a first flexible foil (optical member 210) through which the light emanating from the at least one light source passes at least partially, the first foil (210) influencing the light passing through in such a way that directed light emerges from the first foil (see col 6 lines 65-67, also can be light guide, prism sheet, etc), characterized in that the lighting device comprises a second flexible foil (flexible pcb 110) into which the at least one light source (130) is integrated or on which the at least one light source is arranged.  
Regarding claim 2, Yang teaches that the lighting device comprises a plurality of light sources (130) integrated into the second foil or arranged on the second foil (see fig. 1).  
Regarding claim 3, Yang teaches that the at least one light source (130) is designed as a light-emitting diode (LED).  
Regarding claim 4, Yang teaches that contact elements (circuit pattern) for making electrical contact with the at least one light source are arranged on the second foil (see col. 4 lines 2-6)  
Regarding claim 5, Yang teaches that the first foil and the second foil are arranged parallel to one another (see fig. 1).  
Regarding claim 6, Yang teaches that the lighting device comprises a spacer (adhereing pattern 220, reflector 120) arranged between the first and second foils, the spacer also being flexible (entire device is flexible).  
Regarding claim 7, Yang teaches that the spacer is designed as a frame or as a transparent plastic component (refractive index, allows light to interact with reflector, see col. 6 lines 55-65).
The Examiner also notes that Yang teaches different shapes for the adhereing pattern.  
Regarding claim 11, Yang teaches that the lighting device is waterproof (all layers embedded in resin).  
Regarding claim 12, Yang teaches that the first foil (210) influences the light passing therethrough in such a way that a light distribution is generated which corresponds to the application purpose of the lighting device (diffused or directed, light guide).  
Regarding claim 13, Yang teaches  that the first foil comprises a hologram or is formed as a hologram (see col. 6 lines 37-63, three dimensional light effect), theWO 2020/169197PCT/EP2019/054284 9 hologram being  a replica hologram of a computer-generated master hologram.  
Regarding claim 14, Yang teaches that the lighting device is a headlight for a motor vehicle (see fig. 4, lighting device is combination of fig. 1 and the headlight for a motor vehicle, i.e. it comprises a headlight).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Matsui (U.S. 2003/0072153).
Regarding claim 8, Yang does not teach that the lighting device comprises means for dissipating the heat generated by the at least one light source, the means being arranged on the side of the second foil facing away from the first foil.  
Matsui teaches that the lighting device comprises means for dissipating the heat generated by the at least one light source, the means being arranged on the side of the second foil facing away from the first foil (thermal adhesive see p. 0037 “adhesive sheet with heat conductivity).  
It would have been obvious to a person having ordinary skill in the art, at the time that the invention was filed, to have used a heat dissipating adhesive as taught by Masui to enable better heat dissipation from the light sources of Yang, resulting in a longer life for the light sources and better reliability by preventing overheating.
Regarding claim 9, Matsui further teaches that the means for dissipating the heat generated by the at least one light source are in the form of a heat-conducting paste (thermal adhesive).  
Regarding claim 10, Yang does not teach that the lighting device comprises adhesive means which enable the lighting device to be fastened to a surface, the adhesive means being arranged in particular on the side of the second foil facing away from the first foil.
Matsui teaches   that the lighting device comprises adhesive means which enable the lighting device to be fastened to a surface, the adhesive means being arranged in particular on the side of the second foil facing away from the first foil (adhesive 22, enables lighting device attached to pillar 23).
It would have been obvious to a person having ordinary skill in the art, at the time that the invention was filed, to have used an adhesive as taught by Matsui to attach the lighting device of Yang to a structure, as such would enable additional uses of the lighting structure and increase the functionality of the structure of Yang by being attached to various surfaces and flexing or being contoured to match said surfaces. 
The Examiner notes that attaching flexible lighting structures to surfaces via adhesive is well known in the art of lighting.
Claims 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Shy (U.S. 2003/0147253).
Alternatively, regarding claim 11, Yang does not explicitly teach that the lighting device is waterproof.
Shy teaches that the lighting device is waterproof (watertight see p. 0029). 
It would have been obvious to a person having ordinary skill in the art, at the time that the invention was filed, to have made the lighting structure of Yang waterproof as taught by Shy to prevent damage to the internal components of Yang. 
The Examiner further notes that it is well known in the art of exterior lighting to waterproof lighting devices to prevent damage to circuitry and diodes.
Claims 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Nishio (U.S. 11,092,305).
Regarding claim 13, Yang does not explicitly teach  that the first foil comprises a hologram or is formed as a hologram, theWO 2020/169197PCT/EP2019/054284 9 hologram being  a replica hologram of a computer-generated master hologram.  
Nishio teaches that the first foil comprises a hologram or is formed as a hologram, theWO 2020/169197PCT/EP2019/054284 9 hologram being  a replica hologram of a computer-generated master hologram (see col. 26 lines 26-55, hologram formed in light diffusing element 130 to be projected).
It would have been obvious to a person having ordinary skill in the art, at the time that the invention was filed, to have used a hologram as taught by Nishio in the structure of Yang to direct or project the light in a desired manner, resulting in a clearer distribution of the light depending on the desired effect. E.g. to use Yang as a signaling or headlight device.  
Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J PEERCE whose telephone number is (571)272-6570.  The examiner can normally be reached on 8-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anh Mai can be reached on 571-272-1995.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Matthew J. Peerce/Primary Examiner, Art Unit 2875